Citation Nr: 1427112	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-00 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for left Fulkerson's osteotomy (previously denied as tendonitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from February 1992 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for left Fulkerson's osteotomy (previously denied as tendonitis).  

The Board notes that before it may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  Barnett v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  Id.  


FINDINGS OF FACT

1. By September 1994 rating decision, the RO denied entitlement to service connection for tendonitis, essentially based on findings that although there was treatment for a knee strain and tendonitis in service, this was a temporary condition which resolved with treatment, and there was no permanent residual disability shown at separation from service, after service, or on the VA examination.  The Veteran was notified of the September 1994  rating decision, but did not appeal, and that rating decision became final.  It is the last final disallowance of the claim. 

2. Evidence has been received subsequent to the September 1994 rating decision which was not previously submitted, which bears directly and substantially upon the specific matter under consideration, and which raises a reasonable possibility of substantiating the underlying claim for service connection for left Fulkerson's osteotomy (previously denied as tendonitis).

3. The preponderance of the evidence is against a finding that the Veteran's left Fulkerson's osteotomy was manifested in service or until years later, and is against a finding that his left Fulkerson's osteotomy is causally related to service.


CONCLUSIONS OF LAW

1. The September 1994 RO rating decision, which denied service connection for tendonitis, is the last final disallowance of the claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002). 

2. New and material evidence has been received since the final September 1994 RO rating decision, and the claim for entitlement to service connection for left Fulkerson's osteotomy is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for service connection for left Fulkerson's osteotomy have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As will be discussed in further detail in the following decision, because the Board is granting the new and material aspect of this appeal, VA's duties to notify and to assist, as they pertain to the new and material aspect of this appeal need not be discussed. 

With respect to the underlying claim for service connection for left Fulkerson's osteotomy, the Board notes that, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2009 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the letter dated in October 2009, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also notes that in the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  The VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish the claim that were found insufficient in the previous denial.  By letter dated in October 2009, the Veteran has been informed of the evidence necessary to establish his eligibility for VA benefits and of the necessity of presenting new and material evidence along with that definition.  Thus, the notifications  received by the Veteran adequately complied with the VCAA and subsequent interpretive authority, and that he has not been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  He also underwent a VA examination in January 2010 in which examination findings were reported, along a diagnosis and opinion, which were supported in the record.  The examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. New and Material Evidence

To reopen a claim following a final decision, the Veteran must submit new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

By way of history, the Board notes that, by the September 1994 rating decision, the RO denied service connection for tendonitis, essentially based on findings that although there was treatment for a knee strain and tendonitis in service, this was a temporary condition which resolved with treatment, and there was no permanent residual disability shown at separation from service, after service, or on the VA examination.  The Veteran did not appeal; thus, the September 1994 RO rating decision became final. 

The evidence of record at the time of the September 1994 RO rating decision included service treatment records (STRs) and a VA examination dated in August 1994.  STRs showed that on March 23, 1992, the Veteran was seen in the emergency room and reported that his left knee locked, and he had been unable to straighten his knee when getting up.  The diagnosis was left knee strain, rule out loose body.  On March 25, 1992, he was seen for complaints of left knee pain; he denied trauma and denied a prior medical history of knee problems.  The assessment was ITB (iliotibial syndrome).  He was seen two days later for his ITB, and it was noted that he was without pain and had full range of motion.  An x-ray of the left knee taken in March 1992 showed no significant abnormalities.  In August 1992, the Veteran was seen for tendonitis of the left knee from two weeks ago, and that his knee had been re-injured a couple of times.  Examination revealed a swollen spot on the knee.  His separation examination in August 1992 revealed a normal clinical evaluation of the lower extremities.

On the VA examination in August 1994, it was noted that the Veteran's work involved constant lifting which caused pain and limitation of left knee motion.  He complained of pain in the knee, and it was noted that he had a history of tendonitis of the left knee.  Physical examination was essentially negative, and the diagnoses included history of left tendonitis.  

Evidence submitted subsequent to the September 1994 RO rating decision includes a VA examination report dated in January 2010, VA treatment records, and the Veteran's statements.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In his claim to reopen submitted in September 2009, the Veteran reported that his left knee condition had an onset in March 1993.  In a statement submitted in December 2009, the Veteran reported that he first injured his left knee in exercise formation in 1992, in the Navy.  He reported he was treated at the base hospital, but in a leg immobilizer and advised future surgery could be necessary.  He reported he reinjured his knee a few months later and was not allowed to return to the ship he had been assigned to.  He claimed that after his discharge from service he periodically reinjured his left knee, from one to three times per year.  He reported that in July 2009 the immobilizer and rehabilitation did not correct his problem, and he had to have bone surgery to "reposition the knee cap and loosen the tendon to potentially correct the long-term injury (s/p L knee Fulkerson's osteotomy)".  

VA treatment records showed that in July 2009, the Veteran reported he had popping and locking of the left knee since an injury in early July when he was doing some exercises and his left kneecap went off to the side.  He reported that he had a similar event during basic training where his left knee dislocated and was treated with an immobilizer for a week.  He also reported that since then, sometimes his left knee would dislocate, and he could pop it back into place, but that since he dislocated his knee two weeks prior doing an exercise, he had constant pain.  An x-ray report showed mild degenerative changes of both knees.  An MRI report from August 2009 showed recurrent dislocation of the left patella with defect in the medial retinaculum.  In September 2009, he underwent left tibia osteotomy.

On the VA examination in January 2010, the Veteran reported a history of recurrent left patella dislocations, including in boot camp, six months later, and again in July 2009.  In September 2009, he underwent Fulkerson's osteotomy with a diagnostic left knee scope and percutaneous lateral release of the soft tissues.  The examiner noted two service medical record entries, one in March 1992 with a normal left knee x-ray, and another one in March 1992 that reported left IT band pain at its insertion.  The diagnosis was left Fulkerson's osteotomy, percutaneous lateral release for subluxation, and maltracking of the left patella.  The examiner opined that the Veteran's current knee condition and requirement of an osteotomy of the tibial tubercle were completely unrelated to the single episode of IT band syndrome documented in the service medical records.  The examiner also noted that there was no documentation of any maltracking, subluxation, or dislocation of the left patella in the service medical records that would result in his current knee condition.  

The Board notes that the evidence cited above, submitted subsequent to September 1994, is new and also material to the claim for service connection for left Fulkerson's osteotomy.  Because the VA examination report and VA treatment records note a current diagnosis of a left knee disability, and the VA examination report addresses the issue of whether a current left knee disability is related to service, the evidence therefore does relate to an unestablished fact necessary to substantiate the claim.  Moreover, the VA examination report and VA treatment records raise a reasonable possibility of substantiating the claim, as they pertain to the significant question of whether the Veteran has a left knee disability that may be related to service.  The Board therefore finds that new and material evidence has been received since the September 1994 rating decision, and the claim for service connection for left Fulkerson's osteotomy may be reopened.  

The Board notes that the Veteran was provided with notice of the requirements for substantiating a claim of entitlement to service connection for his left knee condition in the October 2009 letter sent by the RO, and the opportunity to request a hearing on his claim in the December 2010 letter than accompanied the Statement of the Case and the VA Form 9 provided to him. Moreover, with regard to the duty to assist, all records identified by the Veteran have been obtained, and he has been provided an adequate examination to determine the onset and etiology of his current left knee condition. Additionally, the RO has already considered the claim on the merits in the September 2010 rating decision. Thus, the Board determines that there is no prejudice to the Veteran if the Board proceeds to address the merits of the claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that when the Board addresses a question not addressed by the RO, "it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby").

III. Service Connection

The Veteran essentially contends that he has a current left knee condition that is related to active service.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed under 38 C.F.R. § 3.309(a).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, etiology of left knee disorder, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

With regard to current disability, the Board notes that, as set out above, VA treatment records showed degenerative changes in the left knee, and on the VA examination in 2010, the diagnoses included left Fulkerson's osteotomy, percutaneous lateral release for subluxation, and maltracking of the left patella.  In light of these findings, the record reflects that the Veteran has a left knee disability.

STRs show that in March 1992, the Veteran was seen for complaints of left knee locking and pain, and the diagnoses included left knee strain and ITB. 

What is missing from the record is competent evidence showing that the Veteran's current left knee disorder may be causally related to his active military service.  38 C.F.R. § 3.303.  As noted above, on VA examination in 2010, the examiner rendered a negative opinion, opining that the Veteran's current knee condition and requirement of an osteotomy of the tibial tubercle were completely unrelated to the single episode of IT band syndrome documented in the service medical records.  The Board finds that the physician's opinion in 2010, while brief, was based on a review of the record and is probative and persuasive on the issue of whether the Veteran has a current left knee disorder that may be related to active service.  Further, the physician provided evidentiary support in the record and a rationale for the opinion provided, and the Veteran has not submitted competent medical evidence to the contrary. 

The Board recognizes the Veteran has contended that his current left knee symptoms and disorder are related to service, and that he has had left knee symptoms since his period of active service in 1992.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Likewise, the Veteran is competent to describe symptoms he has experienced - because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, supra.  However, the Board does not believe that the etiology of his left knee symptoms is subject to lay competency, and, as a lay person, the Veteran is not competent to report that he has a current left knee disorder that is related to service.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra; Kahana v. Shinseki, supra. 

The preponderance of the evidence is therefore against the claim of service connection for left Fulkerson's osteotomy.  Consequently, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

New and material evidence sufficient to reopen the previously denied claim for service connection for left Fulkerson's osteotomy having been received, the appeal is granted to this extent only. 

The reopened claim of entitlement to service connection for left Fulkerson's osteotomy is denied.


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


